DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 16/803172 filed on February 27, 2020.  Claims 1 – 23 are pending.
Priority
This application is claiming the benefit of prior-filed application No. 15/815074 (now U.S. Patent 10,616,121) under 35 U.S.C. 120, 121, 365(c), or 386(c).  Copendency between the current application and prior application is required.  Since the applications were co-pending at the time of the filing date of the current application, the applicant is entitled to the benefit claim to the prior-filed application, which is a priority date of 11/16/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/2020 was filed after the mailing date of the application on 2/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3, 5 – 11, 13 - 18 and 20 - 23 are rejected on the ground of non-provisional nonstatutory anticipatory-type double patenting as being unpatentable over claims 1 – 20 of U.S. Patent 10,616,121.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a non-provisional nonstatutory obviousness-type double patenting rejection since the claims directed to the same invention have in fact been patented.
In regard to claim 1:
Application 16/803179
U.S. Patent 10,616,121
1. A computing device, comprising:
a wireless communication interface; and a processing unit comprising one or more processor for:
1. A computing device, comprising: 
a wireless communication interface; and a processing unit comprising one or more processors for: 
determining parameters characterizing operating conditions of a data transfer through the wireless communication interface, the parameters including an amount of data to transfer through the wireless communication interface;
determining parameters characterizing operating conditions of a data transfer through the wireless communication interface, the parameters including an amount of data to transfer through the wireless communication interface;
transmitting the parameters characterizing the operating conditions of the data transfer through the wireless communication interface to an inference server executing a neural network inference engine, the transmission of the parameters being performed via one of the wireless communication interface or another communication interface of the computing device;
transmitting the parameters characterizing the operating conditions of the data transfer through the wireless communication interface, to an inference server executing a neural network inference engine, the transmission of the parameters being performed via one of the wireless communication interface or another communication interface of the computing device;
receiving an optimal data transfer rate of the wireless communication interface inferred by the neural network inference engine executed by the inference server, the inference of the 


configuring the wireless communication interface to operate at the optimal data transfer rate, wherein the optimal data transmission rate is one of an optimal data transmission rate, an optimal data reception rate, or a symmetrical optimal data transfer rate; and 

upon determining changes which exceed a threshold for one of the parameters characterizing the operating conditions of the data transfer through the wireless communication interface, transmitting the changed parameters to the inference server.

 that all of the elements of the instant application 16/803172 (herein ‘172) claim 1 are to be found in U.S. Patent 10,616,121 (herein ‘121) claim 1 (as the instant application ‘172 claim 1 fully encompasses ‘121 claim 1).  The difference between ‘172 claim 1 and ‘121 claim 1 lies in the fact that the ‘121 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘121 patent is in effect a “species” of the “generic” invention of ‘172 claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘1721 claim 1 is anticipated by claim 1 of ‘121, it is not patently distinct from ‘121 claim 1.
In regard to claim 2, see claim 4 of ‘121.
In regard to claim 3, see claim 5 of ‘121.
In regard to claim 5, see claim 6 of ‘121.
In regard to claim 6, see claim 7 of ‘121.
In regard to claim 7, see claim 2 of ‘121.
In regard to claim 8, see claim 3 of ‘121.
In regard to claim 9:
Application 16/803172
U.S. Patent 10,616,121
9.    A method for inferring an optimal wireless data transfer rate using an inference server, the method comprising:
    8. A method for inferring an optimal wireless data transfer rate using an inference server, the method comprising: 
determining by a processing unit of a computing device parameters characterizing operating conditions of a data transfer through a wireless communication interface of the computing device, the parameters including an 


transmitting by the processing unit the parameters characterizing the operating conditions of the data transfer through the wireless communication interface to an inference server executing a neural network inference engine, the transmission of the parameters being performed via one of the wireless communication interface or another communication interface of the computing device; 
receiving by the processing unit an optimal data transfer rate of the wireless communication interface inferred by the neural network inference engine executed by the inference server, the inference of the optimal data transfer rate of the wireless communication interface being based on the parameters characterizing the operating conditions of the data transfer through the wireless communication interface which include the amount of data to transfer through the wireless communication interface, the 


configuring by the processing unit the wireless communication interface to operate at the optimal data transfer rate, wherein the optimal data transmission rate is one of an optimal data transmission rate, an optimal data reception rate, or a symmetrical optimal data transfer rate; and 

upon determining by the processing unit, changes which exceed a threshold for one of the parameters characterizing the operating conditions of the data transfer through the wireless communication interface, transmitting by the processing unit, the changed parameters to the inference server. 

It is clear that all of the elements of the instant application 16/803172 (herein ‘172) claim 9 are to be found in U.S. Patent 10,616,121 (herein ‘121) claim 8 (as the instant application ‘172 claim 9 fully encompasses ‘121 claim 8).  The difference between ‘172 claim 9 and ‘121 claim 8 lies in the fact that the ‘121 claim includes many more elements and is thus much more specific.  Thus the invention of claim 8 of the ‘121 patent is in effect a “species” of the “generic” invention of ‘172 claim 9.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 
In regard to claim 10, see claim 9 of ‘121.
In regard to claim 11, see claim 10 of ‘121.
In regard to claim 13, see claim 11 of ‘121.
In regard to claim 14, see claim 12 of ‘121.
In regard to claim 15, see claim 13 of ‘121.
In regard to claim 16:
Application 16/803172
U.S. Patent 10,616,121
16. An inference server, comprising:
a communication interface; memory for storing a predictive model generated by a neural network training engine; and a processing unit comprising one or more processor for:
14. An inference server, comprising: a communication interface; memory for storing a predictive model generated by a neural network training engine; and a processing unit comprising one or more processors for:
receiving from a computing device via the communication interface parameters characterizing operating conditions of a data transfer through a wireless communication interface of the computing device, the parameters including an amount of data to transfer through the wireless communication interface of the computing device;
receiving from a computing device via the communication interface parameters characterizing operating conditions of a data transfer through a wireless communication interface of the computing device, the parameters including an amount of data to transfer through the wireless communication interface of the computing device;
executing a neural network inference engine using the predictive model for inferring an 


transmitting to the computing device via the communication interface the optimal data transfer rate inferred by the neural network inference engine wherein the optimal data transmission rate is one of an optimal data transmission rate, an optimal data reception rate, or a symmetrical optimal data transfer rate; and

upon receiving from the computing device via the communication interface updated parameters of the operating conditions for the data transfer through the wireless communication interface of the computing device, forwarding the parameters to the neural network inference engine.

It is clear that all of the elements of the instant application 16/803172 (herein ‘172) claim 16 are to be found in U.S. Patent 10,616,121 (herein ‘121) claim 14 (as the instant application ‘172 claim 16 In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘172 claim 16 is anticipated by claim 14 of ‘121, it is not patently distinct from ‘121 claim 14.
In regard to claim 17, see claim 15 of ‘121.
In regard to claim 18, see claim 16 of ‘121.
In regard to claim 20, see claim 17 of ‘121.
In regard to claim 21, see claim 18 of ‘121.
In regard to claim 22, see claim 19 of ‘121.
In regard to claim 23, see claim 20 of ‘121.
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement to an environmental control system to infer an optimal wireless transfer rate wherein a computing device determines parameters of a data transfer through its wireless communication interface and transmits the parameters to an inference server executing a neural network inference engine which infers an 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5, 7 – 13, 15 – 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sabripour (U.S. 2015/0019024 A1; herein referred to as Sabripour in view of Noriega (U.S. 2015/0146549 A1; herein referred to as Noriega) in further view of Girish et al. (U.S. 2017/0111253 A1; herein referred to as Girish) in further view of Pasotti et al. (U.S. 2014/0050087 A1; herein referred to as Pasotti).
In regard to claim 1, Sabripour teaches a computing device, (e.g. gateway device 104, see Fig. 1, Fig. 6 see ¶ [0071]) comprising:
a wireless communication interface (see wireless interface 604); and a processing unit (e.g. processor 606) comprising one or more processor for (see ¶ [0071] “ . . . The gateway 104 may include a wireless interface 604 configured to communicate wirelessly with the control elements 102. The gateway 104 may further include a processor 606 coupled to the wireless interface 604 and to a network interface 608, which may be communicatively coupled to the network 110 . . .”):
determining parameters characterizing operating conditions of a data transfer (“ . . . The gateway 104 receives sensor data from the distributed control elements 102 and transfers the data to the HVAC management system 112. The HVAC management system 112 may process the data .according to  . . . human comfort parameters and according to one or more other parameters. The HVAC management system 112 may provide control signals to the gateway 104 to adjust the HVAC system 108, to adjust lighting, to control other parameters, or any combination thereof . . .” ¶ [0039])  through the wireless communication interface (“ . . . some of the control elements may include a sensor and a transceiver coupled to the sensor. The transceiver may be configured to send data to a wireless communications link . . . The environmental control system may include a gateway configured to receive data from the transceiver and to selectively control a heating, ventilation and air-conditioning (HVAC) system according to the data . . .”¶ [0006]),
transmitting the parameters characterizing the operating conditions of the data transfer through the wireless communication interface to an inference server (e.g. HVAC management system 112) (“ . . . user input may be sent to the HVAC management system 112 together with data from various sensors associated with the distributed control element 102. The HVAC management system 112 may process the received data and may send control signals to the HVAC controller 106 through the network 110 and the gateway 104 to make adjustments to various parameters (such as humidity, temperature, fan speed, other parameters, or any combination thereof) of the HVAC system 108  . . .”¶ [0048]) executing a neural network inference engine (“ . . The HVAC management system 112 may ,, the transmission of the parameters being performed via one of the wireless communication interface or another communication interface of the computing device (“ . . . The environmental management system 1200 includes the HVAC management system 112 communicatively coupled to the gateway 104 . . .” ¶ [0098], Fig. 12).
Sabripour fails to explicitly teach the parameters including an amount of data to transfer through the wireless communication interface;  receiving an optimal data transfer rate of the wireless communication interface inferred by the neural network inference engine executed by the inference server, the inference of the optimal data transfer rate of the wireless communication interface being based on the parameters characterizing the operating conditions of the data transfer through the wireless communication interface which include the amount of data to transfer through the wireless communication interface, the reception of the optimal data transfer rate being performed via one of the wireless communication interface or the other communication interface of the computing device; and configuring the wireless communication interface to operate at the optimal data transfer rate, wherein the optimal data transfer rate is one of an optimal data transmission rate, an optimal data reception rate, or a symmetrical optimal data transfer rate.  However Noriega teaches the parameters including an amount of data to transfer (e.g. data sent) through the wireless communication interface (see ¶ [0071]” . . . the transfer rate can be defined using the bulk transfer  BTC can equal the data sent divided by the elapsed time, in which the data sent represents unique data bits transferred (not including header bits or emulated header bits. . . “));
 receiving an optimal data transfer rate of the wireless communication interface (see Fig. 2 ¶ [0045]” . . .  functionality provided by architecture 200 can include receipt of Ethernet/IP packets to/from the backhaul via transport interface subsystem 202 and/or processing of the Ethernet/IP packets (employing L1/L2 (radio) subsystem 204) for efficient forwarding as radio frames over a wireless medium via the radio interface subsystem 203  . . .“see ¶ [0062]” . . . With reference to FIGS. 2 and 3, various parameters can be evaluated to define capacity metrics for transport interface subsystem 202, radio interface subsystem 203 and/or L1/L2 subsystem 204  . . . FIG. 3 illustrates the relationships between capacity, C, utilization, .rho., throughput, .SIGMA., and transfer rate .sigma. of transport interface subsystem 202, radio interface subsystem 203 and/or L1/L2 subsystem 204 (or a component of transport interface subsystem 202, radio interface subsystem 203 and/or L1/L2 subsystem 204). The transfer rate is commonly used as a customer experience metric . . .”  )   inferred by the neural network inference engine executed by the inference server(“ . . . KDD-assisted multi-RAT controller 102 can be configured to access or retrieve measurements, counter records, for one or more cell sectors of an RN indicative of performance associated the eNode B of RN 105.sub.i (or a cell sector of RN 105.sub.i) and apply data mining analysis (e.g., neural network analysis) . . .”  ¶ [0058]), the reception of the optimal data transfer rate (“ . . .neural network has inputs, which carry the values of variables of interest to engineer the network, and outputs, which are predictions for the transfer rate in this case. . . .” ¶ [0111]) being performed via one of the wireless communication interface or the other communication interface of the computing device (e.g. controller 102 see Fig. 1)(“ . . .wireless backhaul link 151 can include, but is not limited to, a wireless link component such as line-of-sight (LOS) or non-LOS link, which can include terrestrial air-interfaces or deep space links (e.g., satellite communication links for navigation).  . .” ¶ [0057]); and
configuring the wireless communication interface to operate at the optimal data transfer rate (“. . . The first step is the choice of SPIs that represent the network cost and quality of service. As shown above, the transfer rate as defined by Equations 3, 9 and 10 provide good characterization for both the quality of service as well as allows the computation of the system carried traffic. The transfer rate can be a function of the system (bottleneck) utilization as well the channel capacity as any of transport interface subsystem 202, radio interface subsystem 203, L1/L2 subsystem 204 and/or IP/radio tunnel management subsystem 205 . . .” ¶ [0114])
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for monitoring and adjusting parameters associated with a wireless communication system as taught by Noriega, into a system and method for selectively controlling devices of an environmental control system using parameters obtained from a wireless interface, as taught by Sabripour.  Such incorporation enables a data rate parameter to be adjusted when controlling a device.
The combination of Sabripour and Noriega fails to explicitly teach the inference of the optimal data transfer rate of the wireless communication interface being based on the parameters characterizing the operating conditions of the data transfer through the wireless communication interface which include the amount of data to transfer through the wireless communication interface,  wherein the optimal data transfer rate is one of an optimal data transmission rate , an optimal data reception rate, or a symmetrical optimal data transfer rate.  However Girish teaches the inference of the optimal data transfer rate (see  ¶ [0030]” . . . the alert may be output to a station 120 whenever the monitored data rate of the transfer session is less than a maximum or optimal data rate associated with the data transfer session . . . “)  of the wireless communication interface (see ¶ [0031]” . . . The access point 110 may include a synchronization module 205, content storage 210, a wireless interface 215, a data transfer rate monitor 220, and a transfer interruption alert module 225 . . .”) being based on the parameters characterizing the operating conditions of the data transfer (e.g. transmission strength) through the wireless communication interface which include the amount of data to transfer (e.g. size of content) through the wireless communication interface (see ¶ [0025]” . . . The rate at which content is transferred to a station 120 may depend on various factors including, but not limited to the transmission strength of the access point 110, the strength of the signal between the access point 110 and station 120, the size of the piece of content being transferred, a priority level associated with the piece of content being transferred, bandwidth available to the access point 110, and others. The strength of the signal between an access point 110 and station 120 may be based upon various factors such as the distance between the access point 110 and station 120 as well as the presence of any obstacles (e.g., walls) between the access point 110 and station 120. The strength of the signal between the access point 110 and station 120 may change during a data transfer session, especially when the station 120 is a mobile device (e.g., tablet, mobile telephone, mobile set-top box, etc.), thereby reducing the data rate of the session or potentially disrupting the session all together. For example, if a user carries a mobile station 120 away from an access point 110 during a data transfer session, the signal strength between the station 120 and access point 110 may begin to weaken, thereby causing the data rate of the transfer session to diminish. If the user carries the mobile station 120 far enough away from the access point 110, the signal between the station 120 and access point 110 may be lost, and the transfer session may be terminated . . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for monitoring a data rate for a wireless interface and outputting an alert when the rate falls below an optimal or minimum accepted rate, as taught by Girish, into a system and method for selectively controlling devices of an environmental control system using parameters obtained from a wireless interface that can be adjusted based in 
The combination of Sabripour, Noriega, and Girish fails to explicitly teach wherein the optimal data transfer rate is one of an optimal data transmission rate, an optimal data reception rate, or a symmetrical optimal data transfer rate.  However Pasotti teaches wherein the optimal data transfer rate is one of an optimal data transmission rate, an optimal data reception rate, or a symmetrical optimal data transfer rate (see ¶ [0021]” . . . typically the radio bit rate is symmetrical in both direction. However, as propagation phenomena may be different in forward and backward directions, this may lead to temporary situation in which bit rate becomes asymmetrical) [0024] Padding is contemplated. MLPPP foresees packets fragmentation and distribution over multiple links. Typically fragment are of the same size/length. Whenever a packets cannot be split in integer number of fragments, the last fragment is padded to reach the complete fragment size/length . . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for transmitting packets across a multi-link wireless system, as taught by Pasotti, into a system and method for selectively controlling devices of an environmental control system using parameters obtained from a wireless interface that can be adjusted based in environmental factors, and outputting an alert when the transmission rate falls below an optimal or minimum accepted rate as taught by the combination of Sabripour, Noriega, and Girish.  Such incorporation enables a symmetrical data rate for the transmission and reception of data.
In regard to claim 2, the combination of Sabripour, Noriega, Girish, and Pasotti teaches wherein the data transfer is a transmission of data by the computing device through the wireless communication interface and the optimal data transfer rate is the optimal data transmission rate (see Girish - ¶ [0036] “. . . When a data transfer session is initiated or during the early phases of a data transfer session, the minimum data transfer rate threshold may be set as the average bit rate for the 
The motivation to combine the references is described for the rejection of claim 1 and is incorporated herein.  Additionally, Girish enables the adjustment of the transmission rate based on an environmental condition.
In regard to claim 3, the combination of Sabripour, Noriega, Girish, and Pasotti teaches wherein the data transfer is a reception of data (e.g. incoming flows) by the computing device through the wireless communication interface and the optimal data transfer rate is the optimal data reception rate (e.g. committed information rate) (see Pasotti  - ¶ [0026] “. . . a method of transmitting packets wherein said packets are comprised in a plurality of flows comprising frames, each flow comprising a corresponding plurality of flow characteristics comprising at least a committed information rate value and a class of service, the method comprising: [0027] controlling admission of incoming flows; [0028] mapping frames contained in admitted flows into fragments; [0029] inserting a plurality of fragments having the same class of service into a queue; [0030] obtaining a committed information rate value corresponding to said queue.
The motivation to combine Pasotti with the combination of Sabripour, Noriega, and Girish, is described for the rejection of claim 1 and is incorporated herein.  Additionally, Pasotti contributes a reception rate (e.g. incoming packets) in an incoming direction that can be customized in accordance with queue space.
In regard to claim 4, the combination of Sabripour, Noriega, Girish, and Pasotti teaches wherein the data transfer is a transmission or a reception of data by the computing device through the wireless communication interface, and the optimal data transfer rate is the symmetrical optimal data transfer rate (e.g. committed information rate) (see Pasotti - ¶ [0021] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Pasotti with the combination of Sabripour, Noriega, and Girish, is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 5, Sabripour, teaches wherein the parameters characterizing the operating conditions of the data transfer through the wireless communication interface further comprise at least one of the following: a signal strength (see Sabripour - ¶ [0065] “. . . A signal strength measurement (by the wireless transceiver 430) may provide an indication of the proximity of the circuit 400 to the gateway 104. An ambient light measurement may be used to maximize the amount of light striking the surface of the solar cell, which may be a direct correlation to the amount of charge time. Once the location of the sensor has been determined, then the RF power of the circuit 400 can be set. After selecting "OK," the circuit 400 may start an algorithm that sends a signal including a received signal strength indicator (RSSI) to the gateway 104 and the gateway 104 may verify the RSSI value on its end. . .”), an error rate (“ . . . Once a suitable combination of packet error rate (PER) along with minimum signal strength has been determined, the system may transition to normal operating mode and will be ready to use . . .” Sabripour - ¶ [0065], and a period of time at which the data transfer occurs (“. . . After either the default time-out period or the time-out period defined by the gateway, the node will take the defined measurement for that period. Each sensor may have its own defined interval and may not be measured at each wake event . . .” Sabripour - ¶ [0066]).
Sabripour fails to explicitly teach a radio frequency.  However the combination of Sabripour, Noriega, Girish, and Pasotti teaches a radio frequency (“. . . KDD-assisted multi-RAT controller 102 can then acquire the per cell sector interface load and compare against load policies to calculate an optimal load allocation between layers, at the cell sector level. In some embodiments, KDD-assisted multi-RAT controller 102 can forward the calculation results to the eNode B as well as one or more mobile devices 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for monitoring and adjusting parameters such as radio frequency associated with a wireless communication system as taught by Noriega, into a system and method for selectively controlling devices of an environmental control system using parameters obtained from a wireless interface, as taught by Sabripour.  Such incorporation enables a data rate parameter to be adjusted when controlling a device.
In regard to claim 7, the combination of Sabripour, Noriega, Girish, and Pasotti teaches wherein the computing device consists of an environment control device (ECD) (e.g. gateway) (“. . . The present disclosure is generally related to environmental control systems, such as heating, ventilation, and air-conditioning (HVAC) systems, lighting systems, and other systems that consume energy, and more particularly, to environmental control systems that include distributed control elements . . . “{Sabripour “¶ [0002]};” . . . The environmental control system may include a gateway configured to receive data from the transceiver and to selectively control a heating, ventilation and air-conditioning (HVAC) system according to the data . . . “{Sabripour ¶ [0006]}).
In regard to claim 8, the combination of Sabripour, Noriega, Girish, and Pasotti teaches wherein the ECD consists of one of the following: an environment controller (see claim 7 - {Sabripour ¶ [0006], a sensor (“. . . an apparatus may include at least one sensor and a transmitter coupled to the at least one sensor and configured send data to a gateway through a wireless communication link . . .” {Sabripour ¶ [0005]}, a controlled appliance (“ . . . FIG. 1 is a block diagram of an environmental control system 100 including multiple distributed control elements 102, according to certain embodiments. The control system 100 may include multiple control elements 102, which may be distributed throughout a structure, such as a home, an office, a building, or any combination thereof . . .” {Sabripour ¶ [0034]}, and a relay (e.g. HVAC controller 106) (“. . . The HVAC controller 106 may include one or more control circuits that control blowers, heaters, air conditioners, humidifiers, and other environmental systems within the structure. . .” {Sabripour ¶ [0036]}).
In regard to claim 9, Sabripour teaches a method for inferring an optimal wireless data transfer rate using an inference server (e.g. HVAC management system 112), the method comprising:
determining by a processing unit of a computing device e.g. gateway device 104, see Fig. 1, Fig. 6 see ¶ [0071]) parameters characterizing operating conditions of a data transfer (see ¶ [0039] as described for the rejection of claim 1 and is incorporated herein) through a wireless communication interface of the computing device (see ¶ [0006] as described for the rejection of claim 1 and is incorporated herein), the processing unit comprising one or more processor (see ¶ [0071] as described for the rejection of claim 1 and is incorporated herein);
transmitting by the processing unit the parameters characterizing the operating conditions of the data transfer through the wireless communication interface to an inference server (e.g. HVAC management system 112) (see ¶ [0048] as described for the rejection of claim 1 and is incorporated herein)  executing a neural network inference engine (see ¶ [0099], Fig. 12  as described for the rejection of claim 1 and is incorporated herein), the transmission of the parameters being performed via one of the wireless communication interface or another communication interface of the computing device (see ¶ [0099], Fig. 12  as described for the rejection of claim 1 and is incorporated herein);
Sabripour fails to explicitly teach the parameters including an amount of data to transfer through the wireless communication interface, ,receiving by the processing unit an optimal data transfer rate of the wireless communication interface inferred by the neural network inference engine executed by the inference server, the inference of the optimal data transfer rate of the wireless communication interface being based on the parameters characterizing the operating conditions of the data transfer through the wireless communication interface which include the amount of data to transfer through the wireless communication interface, the reception of the optimal data transfer rate being performed via one of the wireless communication interface or the other communication interface of the computing device; and configuring by the processing unit the wireless communication interface to operate at the optimal data transfer rate; wherein the optimal data transfer rate is one of an optimal data transmission rate, an optimal data reception rate, or a symmetrical optimal data transfer rate.  However Noriega teaches the parameters including an amount of data to transfer (e.g. data sent) through the wireless communication interface (see ¶ [0071] as described for the rejection of claim 1 and is incorporated herein)
 receiving by the processing unit an optimal data transfer rate of the wireless communication interface (see Fig. 2 ¶ [0045] as described for the rejection of claim 1 and is incorporated herein))   inferred by the neural network inference engine executed by the inference server(see  ¶ [0058] as described for the rejection of claim 1 and is incorporated herein), the reception of the optimal data transfer rate (see ¶ [0111] as described for the rejection of claim 1 and is incorporated herein) being performed via one of the wireless communication interface or the other communication interface of the computing device (e.g. controller 102 see Fig. 1) see  ¶ [0057] as described for the rejection of claim 1 and is incorporated herein)); and
configuring the wireless communication interface to operate at the optimal data transfer rate (see  ¶ [0114] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Noriega with Sabripour is described for the rejection of claim 1 and is incorporated herein.
The combination of Sabripour and Noriega fails to explicitly teach the inference of the optimal data transfer rate of the wireless communication interface being based on the parameters characterizing the operating conditions of the data transfer through the wireless communication interface which include the amount of data to transfer through the wireless communication interface,  wherein the optimal data transfer rate is one of an optimal data transmission rate , an optimal data reception rate, or a symmetrical optimal data transfer rate.  However Girish teaches the inference of the optimal data transfer rate (see ¶ [0030] as described for the rejection of claim 1 and is incorporated herein)  of the wireless communication interface (see ¶ [0031] as described for the rejection of claim 1 and is incorporated herein)  being based on the parameters characterizing the operating conditions of the data transfer (e.g. transmission strength) through the wireless communication interface which include the amount of data to transfer (e.g. size of content) through the wireless communication interface (see ¶ [0025] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Girish with the combination of Sabripour and Noriega is described for the rejection of claim 1 and is incorporated herein.
The combination of Sabripour, Noriega, and Girish fails to explicitly teach wherein the optimal data transfer rate is one of an optimal data transmission rate, an optimal data reception rate, or a symmetrical optimal data transfer rate.  However Pasotti teaches wherein the optimal data transfer rate is one of an optimal data transmission rate, an optimal data reception rate, or a symmetrical optimal data transfer rate (see ¶ [0021] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Pasotti with the combination of Sabripour, Noriega, and Girish is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 10, the combination of Sabripour, Noriega, Girish, and Pasotti teaches wherein the data transfer is a transmission of data by the computing device through the wireless communication interface and the optimal data transfer rate is the optimal data transmission rate (see Girish - ¶ [0036] as described for the rejection of claim 2 and is incorporated herein).

In regard to claim 11, the combination of Sabripour, Noriega, Girish, and Pasotti teaches wherein the data transfer is a reception of data (e.g. incoming flows) by the computing device through the wireless communication interface and the optimal data transfer rate is the optimal data reception rate (e.g. committed information rate) (see Pasotti  - ¶ [0026] as described for the rejection of claim 3 and is incorporated herein).
The motivation to combine Pasotti with the combination of Sabripour, Noriega, and Girish, is described for the rejection of claim 3 and is incorporated herein.
In regard to claim 12, the combination of Sabripour, Noriega, Girish, and Pasotti teaches wherein the data transfer is a transmission or a reception of data by the computing device through the wireless communication interface, and the optimal data transfer rate is the symmetrical optimal data transfer rate (e.g. committed information rate) (see Pasotti - ¶ [0021] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Pasotti with the combination of Sabripour, Noriega, and Girish, is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 13, Sabripour, teaches wherein the parameters characterizing the operating conditions of the data transfer through the wireless communication interface further comprise at least one of the following: a signal strength (see Sabripour - ¶ [0065] as described for the rejection of claim 5 and is incorporated herein), an error rate (see Sabripour - ¶ [0065] as described for the rejection of claim 5 and is incorporated herein), and a period of time at which the data transfer occurs (see Sabripour - ¶ [0066] as described for the rejection of claim 5 and is incorporated herein).
 a radio frequency.  However the combination of Sabripour, Noriega, Girish, and Pasotti teaches a radio frequency (see Noriega ¶ [0129] as described for the rejection of claim 5 and is incorporated herein).
The motivation to combine the references is described for the rejection of claim 5 and is incorporated herein. 
In regard to claim 15, the combination of Sabripour, Noriega, Girish, and Pasotti teaches wherein the computing device consists of one of the following: an environment controller (see {Sabripour ¶ [0006] as described for the rejection of claim 7 and is incorporated herein), a sensor (see {Sabripour ¶ [0005] as described for the rejection of claim 8 and is incorporated herein), a controlled appliance(see {Sabripour ¶ [0034] as described for the rejection of claim 8 and is incorporated herein), and a relay(e.g. HVAC controller 106) (see {Sabripour ¶ [0036] as described for the rejection of claim 8 and is incorporated herein).
In regard to claim 16, an inference server (e.g. HVAC management system 112 see Figure 13), comprising:
a communication interface (e.g. network interface 1302);
memory( memory 1308) for storing a predictive model generated by a neural network training engine (“ . . . The memory 1308 may store instructions that, when executed, cause the processor to process sensor data using a spatial-temporal data miner 310, process the sensor data using a Monte Carlo analyzer 1312 and process the outputs using a neural network 1314. The memory 1308 may further store instructions that, when executed, may cause the processor to draw inferences from the processed data using an inference engine 1316. The memory 1308 may also include control rules that, when executed, cause the processor 1304 to generate control signals for transmission to the gateway 104 based on fuzzified data from fuzzify/defuzzify instructions 1320. The memory 1308 may also include communication protocols that, when executed, cause the processor 1304 to organize the control ; and a processing unit comprising one or more processor (“. . . a processor 102 coupled to the network interface 1302, a database 1306, and a memory 1308. . .” ¶ [0103]) for:
receiving from a computing device (e.g. gateway device 104, see Fig. 1, Fig. 6 see ¶ [0071]) via the communication interface parameters characterizing operating conditions of a data transfer (The disclosure can be found in  ¶ [0039] and is described for the rejection of claim 1 and is incorporated herein) through a wireless communication interface (see wireless interface 604) of the computing device (The disclosure can be found in  ¶ [0006] and is described for the rejection of claim 1 and is incorporated herein);
executing a neural network inference engine (The disclosure can be found in ¶ [0099], Fig. 12 and is described for the rejection of claim 1 and is incorporated herein) based on the parameters characterizing the operating conditions of the data transfer through the wireless communication interface of the computing device (The disclosure can be found in ¶ [0048], Fig. 12 and is described for the rejection of claim 1 and is incorporated herein)
Sabripour fails to explicitly teach the parameters including an amount of data to transfer through the wireless communication interface of the computing device; using the predictive model for inferring an optimal data transfer rate of the wireless communication interface of the computing device, which include the amount of data to transfer through the wireless communication interface of the computing device; and
transmitting to the computing device via the communication interface the optimal data transfer rate inferred by the neural network inference engine;
wherein the optimal data transfer rate is one of an optimal data transmission rate, an optimal data reception rate, or a symmetrical optimal data transfer rate.  However Noriega teaches the parameters including an amount of data to transfer (e.g. data sent) through the wireless communication interface (see ¶ [0071] as described for the rejection of claim 1 and is incorporated herein); using the predictive model for inferring an optimal data transfer rate of the wireless communication interface of the computing device (e.g. controller 102 see Fig. 1) (The disclosure can be found in ¶ [0057], ¶ [0111] and is described for the rejection of claim 1 along with the motivation to combine the references and is incorporated herein); and transmitting to the computing device via the communication interface the optimal data transfer rate (The disclosure can be found in ¶ [0062] and is described for the rejection of claim 1 along with the motivation to combine the references and is incorporated herein) inferred by the neural network inference engine (The disclosure can be found in ¶ [0058] and is described for the rejection of claim 1 along with the motivation to combine the references and is incorporated herein).
The motivation to combine Noriega with Sabripour is described for the rejection of claim 1 and is incorporated herein.
The combination of Sabripour and Noriega fails to explicitly teach which include the amount of data to transfer through the wireless communication interface of the computing device; and wherein the optimal data transfer rate is one of an optimal data transmission rate, an optimal data reception rate, or a symmetrical optimal data transfer rate.  However Girish teaches which include the amount of data to transfer (e.g. size of content) through the wireless communication interface of the computing device (The disclosure can be found in ¶ [0025], ¶ [0030], ¶ [0031] and is described for the rejection of claim 1 along with the motivation to combine the references and is incorporated herein).
The motivation to combine Girish with the combination of Sabripour and Noriega is described for the rejection of claim 1 and is incorporated herein.
wherein the optimal data transfer rate is one of an optimal data transmission rate, an optimal data reception rate, or a symmetrical optimal data transfer rate.  However Pasotti teaches wherein the optimal data transfer rate is one of an optimal data transmission rate, an optimal data reception rate, or a symmetrical optimal data transfer rate (see ¶ [0021] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Pasotti with the combination of Sabripour, Noriega, and Girish is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 17, the combination of Sabripour, Noriega, Girish, and Pasotti teaches wherein the data transfer is a transmission of data by the computing device through the wireless communication interface and the optimal data transfer rate is the optimal data transmission rate (see Girish - ¶ [0036] as described for the rejection of claim 2 and is incorporated herein).
The motivation to combine the references is described for the rejection of claim 2 and is incorporated herein.  
In regard to claim 18, the combination of Sabripour, Noriega, Girish, and Pasotti teaches wherein the data transfer is a reception of data (e.g. incoming flows) by the computing device through the wireless communication interface and the optimal data transfer rate is the optimal data reception rate(e.g. committed information rate) (see Pasotti  - ¶ [0026] as described for the rejection of claim 3 and is incorporated herein).
The motivation to combine Pasotti with the combination of Sabripour, Noriega, and Girish, is described for the rejection of claim 3 and is incorporated herein.
In regard to claim 19, the combination of Sabripour, Noriega, Girish, and Pasotti teaches wherein the data transfer is a transmission or a reception of data by the computing device through the wireless communication interface, and the optimal data transfer rate is the symmetrical optimal data transfer rate(e.g. committed information rate) (see Pasotti - ¶ [0021] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Pasotti with the combination of Sabripour, Noriega, and Girish, is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 20, the combination of Sabripour, Noriega, Girish, and Pasotti teaches wherein the parameters characterizing the operating conditions of the data transfer through the wireless communication interface further comprise at least one of the following: a signal strength (see Sabripour - ¶ [0065] as described for the rejection of claim 5 and is incorporated herein), an error rate (see Sabripour - ¶ [0065] as described for the rejection of claim 5 and is incorporated herein), and a period of time at which the data transfer occurs(see Sabripour - ¶ [0066] as described for the rejection of claim 5 and is incorporated herein).
Sabripour fails to explicitly teach a radio frequency.  However the combination of Sabripour, Noriega, Girish, and Pasotti teaches a radio frequency (see Noriega ¶ [0129] as described for the rejection of claim 5 and is incorporated herein).
The motivation to combine the references is described for the rejection of claim 5 and is incorporated herein.
In regard to claim 21, the combination of Sabripour, Noriega, Girish, and Pasotti teaches wherein the predictive model comprises weights used by the neural network inference engine (“. . . Data storage 1214 can include pattern recognition analysis information 1810. Pattern recognition analysis information 1810 information retrieved from current or past pattern recognition performed for RN, information collected for the RN on which pattern recognition will be performed, instructions and/or weighting information for performing data mining (e.g., neural network, machine learning) or exploratory data analysis methods on the collected information for RN . . .” Noriega,¶ [0134]).

In regard to claim 23, the combination of Sabripour, Noriega, Girish, and Pasotti teaches wherein the computing device consists of one of the following: an environment controller (see {Sabripour ¶ [0006] as described for the rejection of claim 7 and is incorporated herein), a sensor (see {Sabripour ¶ [0005] as described for the rejection of claim 8 and is incorporated herein), a controlled appliance (see {Sabripour ¶ [0034] as described for the rejection of claim 8 and is incorporated herein), and a relay(e.g. HVAC controller 106) (see {Sabripour ¶ [0036] as described for the rejection of claim 8 and is incorporated herein).
Claims 6, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sabripour (U.S. 2015/0019024 A1; herein referred to as Sabripour in view of Noriega (U.S. 2015/0146549 A1; herein referred to as Noriega) in further view of Girish et al. (U.S. 2017/0111253 A1; herein referred to as Girish) in further view of Pasotti et al. (U.S. 2014/0050087 A1; herein referred to as Pasotti) as applied to claims 1 – 5, 7 – 13, 15 – 21, and 23 in further view of Helvey et al. (U.S. 2018/0077025 A1; herein referred to as Helvey).
In regard to claim 6, the combination of Sabripour, Noriega, Girish, and Pasotti teaches wherein the wireless communication interface is one of the following: a Wi-Fi communication interface (“. . . The gateway 700 may format the data to be sent to the HVAC management system 112 and send it through the interface if connected to the ISP (WAN if operating as the home router or WiFi if connected 
The combination of Sabripour, Noriega, Girish, and Pasotti fails to explicitly teach and a mesh communication interface.  However Helvey teaches  and a mesh communication interface (“ . . . the APA 12 may be provided with a portal 43 to access it for programming or configuring by an engineer, not the user. A radio 148 in the APA 12 serves as a connection system 148 for a mesh network 51 of various room devices 17 such as entertainment devices 17c. Also, the devices 17 may include other mechanisms, including environmental controls 17a, such as thermostats, lighting, humidity, air circulation, and the like . . .” ¶ [0067]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for managing bandwidth control amongst interconnected devices over multiple networks, as taught by Helvey, into a system and method for selectively controlling devices of an environmental control system using parameters obtained from a wireless multi-link interface that can be adjusted based in environmental factors, and outputting an alert when the transmission rate falls below an optimal or minimum accepted rate as taught by the combination of Sabripour, Noriega, Girish, and Pasotti.
In regard to claim 14, the combination of Sabripour, Noriega, Girish, and Pasotti teaches wherein the wireless communication interface is one of the following: a Wi-Fi communication interface (see {Sabripour - ¶ [0081] as described for the rejection of claim 6 and is incorporated herein)
The combination of Sabripour, Noriega, Girish, and Pasotti fails to explicitly teach and a mesh communication interface.  However Helvey teaches and a mesh communication interface (see ¶ [0067] as described for the rejection of claim 6 and is incorporated herein)
The motivation to combine Helvey with the combination of Sabripour, Noriega, Girish, and Pasotti is described for the rejection of claim 6 and is incorporated herein.

In regard to claim 22, the combination of Sabripour, Noriega, Girish, and Pasotti teaches wherein the wireless communication interface is one of the following: a Wi-Fi communication interface, (see {Sabripour - ¶ [0081] as described for the rejection of claim 6 and is incorporated herein).
The combination of Sabripour, Noriega, Girish, and Pasotti fails to explicitly teach and a mesh communication interface.  However Helvey teaches and a mesh communication interface(see ¶ [0067] as described for the rejection of claim 6 and is incorporated herein)
The motivation to combine Helvey with the combination of Sabripour, Noriega, Girish, and Pasotti is described for the rejection of claim 6 and is incorporated herein.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/JAMES N FIORILLO/Examiner, Art Unit 2444